OPINION
PER CURIAM.
Pursuant to the mandate of the United States Supreme Court dated February 20, 1980, - U.S. -, 100 S.Ct. 571, 62 L.Ed.2d 516, filed herein on February 26, 1980, reversing the judgment of this court, 272 N.W.2d 888, the judgment of this court affirming the Order of the Hennepin County District Court dated August 24, 1974, denying defendant’s motion to dismiss for lack of jurisdiction is hereby vacated and set aside, and the Order of the district court is hereby reversed.
Reversed.